DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-3, 6-17, 19-21 are allowed.
Claim 1 recites “ a connection element for mechanical and electrical connection to a contact element of an electrical storage cell, comprising: a contact receptacle open in a set-on direction and receiving a portion of the contact element; a pair of clamping jaws defining the contact receptacle; and a clamping device arranged on at least one of the pair of clamping jaws, the clamping device extends onto the contact receptacle in a press-on position of the claiming device, the clamping device is formed from a  shape memory alloy transferable by phase transformation into the press-on position, at least a portion of one of the pair of clamping jaws is not formed from the shape memory alloy”.  Claim 17 further recites “a slot extends through the one of the clamping jaws between the pair of clamping devices”. 
The closest prior art is Rudduck et al. (US 2007/0071575). 
Rudduck discloses a fastener as a connection element comprising: an engagement means as a contact receptacle, the engagement means is in the unlocking position and receiving a portion of the contact element. The fastener further comprises a pair of clamping jaws defining the contact receptacle, and a clamping device arranged on at least one of the pair of clamping jaws.  Rudduck further discloses that the clamping device as the block extends into the contact receptacle in a press-on position of the clamping device, the clamping device includes a smart 
Rudduck does not disclose a pair of clamping devices, where each of the clamping devices is arranged at one of the pair of clamping jaws.  Ruddock does not teach an electrical storage cell comprising the connection element as claimed. Further the prior art of record does not teach or suggest modification to include a slot extending through the one pair of clamping jaws between the clamping device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722